IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,358



                EX PARTE AIMEE ANDREA FISHER-RIZA, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F41507 IN THE 413TH DISTRICT COURT
                           FROM JOHNSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of felony murder

and injury to a child and sentenced to twenty-eight years’ and twenty years’ imprisonment,

respectively. The First Court of Appeals affirmed her conviction. Fisher-Riza v. State, No. 01-08-

00264 (Tex. App.–Houston [1st Dist.], delivered December 3, 2009).

       Applicant contends that her appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that her conviction had been affirmed and failed to timely advise
                                                                                                     2

her of her right to petition for discretionary review pro se. Specifically, Applicant claims that she

did not receive notice that her conviction had been affirmed and was not notified of her right to file

a pro se petition for discretionary review until the deadline to do so had already passed. We

remanded this application to the trial court for findings of fact and conclusions of law.

       On remand, the trial court was ordered to obtain the mail logs from the Texas Department

of Criminal Justice Unit where Applicant was housed when her conviction was affirmed. The mail

logs from that unit reflect that Applicant did not receive any legal mail from her attorney between

the date her conviction was affirmed and the deadline for filing a pro se petition for discretionary

review. The trial court has entered findings of fact and conclusions of law that appellate counsel

failed to timely notify Applicant that her conviction had been affirmed and failed to timely advise

her of her right to petition for discretionary review pro se. We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the First Court of Appeals in Cause No. 01-08-00264-CR that affirmed her conviction in Case No.

F41507 from the 413th Judicial District Court of Johnson County. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997). Applicant shall file her petition for discretionary review with the First

Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: May 26, 2010
Do not publish